NOT DESIGNATED FOR PUBLICATION

                                          Nos. 121,163
                                               121,164
                                               121,165


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                   KYLE ANDREW DREILING,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Barton District Court; CAREY L. HIPP, judge. Opinion filed February 28, 2020.
Affirmed.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before GARDNER, P.J., BUSER, J., and BURGESS, S.J.


       PER CURIAM: Kyle Andrew Dreiling pleaded no contest in a global plea
agreement to aggravated burglary, criminal possession of a firearm, nonresidential
burglary, burglary of a motor vehicle, and theft in three separate criminal cases. For each
conviction, the district court sentenced Dreiling to a term of imprisonment but granted 36
months' probation on each count to run concurrently. The district court subsequently
revoked Dreiling's probation and imposed his underlying prison sentences. Dreiling now
appeals, arguing the district court erred in revoking his probation. We granted Dreiling's
motion for summary disposition under Kansas Supreme Court Rule 7.041A (2019 Kan. S



                                                 1
Ct. R. 47). The State concurred with Dreiling's motion for summary disposition. The
district court is affirmed.


                         FACTUAL AND PROCEDURAL BACKGROUND

       On May 7, 2015, Dreiling pleaded no contest to (1) aggravated burglary in
14CR409; (2) criminal possession of a firearm in 14CR410; and (3) nonresidential
burglary, burglary of a motor vehicle, and theft in 14CR416. The district court accepted
Dreiling's plea and found him guilty on each count. The district court sentenced Dreiling
to 51 months' imprisonment for aggravated burglary, 13 months' imprisonment for
criminal possession of a firearm, 29 months' imprisonment for nonresidential burglary, 7
months' imprisonment for burglary of a motor vehicle, and 7 months' imprisonment for
theft. The district court ran each count consecutively. The district court granted 36
months' probation for each count with each running concurrently.


       On March 20, 2019, Dreiling stipulated to multiple violations of his probation.
Dreiling had already been ordered to serve two quick dips and an eight-day weekends-
only jail sentence. The district court revoked Dreiling's probation and imposed his
underlying prison sentences based on Dreiling's multiple technical violations of the
conditions of his probation and the convictions in five new criminal cases.


       Dreiling timely appeals.


                        THE DISTRICT COURT DID NOT ABUSE ITS
                     DISCRETION IN REVOKING DREILING'S PROBATION

       Once a probation violation is established, the disposition of the case lies within the
sound discretion of the district court, as long as that discretion falls within the boundaries
of K.S.A. 2018 Supp. 22-3716. See State v. Skolaut, 286 Kan. 219, 227, 182 P.3d 1231
(2008). Judicial discretion is abused if the action is: (1) an action that no reasonable

                                              2
person would take; (2) based on an error of law; or (3) based on an error of fact. State v.
Stovall, 298 Kan. 362, 370, 312 P.3d 1271 (2013). The defendant bears the burden of
establishing an abuse of discretion. State v. Anderson, 291 Kan. 849, 855, 249 P.3d 425
(2011).


       A district court possesses limited authority to revoke probation and must enforce
intermediate sanctions before imposing the defendant's underlying sentence, unless the
district court finds a statutory exception exists that would permit it to bypass intermediate
sanctions. State v. Dooley, 308 Kan. 641, 646, 423 P.3d 469 (2018). A district court may
impose an offender's underlying prison sentence without first imposing intermediate
sanctions if the offender commits a new felony or misdemeanor while on probation.
K.S.A. 2018 Supp. 22-3716(c)(8)(A).


       Dreiling pleaded guilty in five new criminal cases while on probation in the three
cases at issue here. At his probation violation hearing, Dreiling stipulated to several
violations of his probation conditions and to committing the crimes alleged in the five
new cases. The district court revoked Dreiling's probation because of the "numerous
technical violations as well as five new convictions." The district court acted well within
its discretion to revoke Dreiling's probation and impose his underlying prison sentence
after he pleaded guilty to new crimes in five different cases.


       Affirmed.




                                              3